Talmadge, J.*
(dissenting) — I agree with the majority that RCW 9.41.040(3) requires a “pardon, annulment, certificate of rehabilitation, or other equivalent procedure based on a finding of the rehabilitation of the person convicted” before Richard Radan’s right to bear arms in Washington can be restored. I also agree Montana’s statutory restoration of civil rights is essentially automatic and does not satisfy RCW 9.41.040(3). I part company with the majority when it finds Radan’s early discharge from supervision and the automatic restoration of rights by the State of Montana upon the termination of state supervision together constitute a procedure equivalent to a finding of rehabilitation.
In enacting RCW 9.41.040(3), the Washington Legislature plainly intended an individualized assessment by an executive branch agency or judicial officer that the felon was absolved of guilt by a pardon or annulment or found to be rehabilitated before that felon’s ability to possess firearms could be restored. The statutory language so states4 *337and public safety requires no less. The public interest in denying access to firearms by convicted felons is patent.5
No individualized assessment of innocence or rehabilitation occurred in Radan’s case. He was not innocent. Moreover, he was not rehabilitated, as that term is understood in Washington. The early discharge letter from Montana’s Department of Corrections stated only that Radan had no new prior arrests, he had paid his restitution, and he did not want to return to Montana. While Montana’s early release statute contemplates such early release may occur only if “a conditional discharge from supervision: (A) is in the best interests of the probationer and society; and (B) will not present unreasonable risk of danger to the victim of the offense,” Mont. Code Ann. § 46-23-1011 (1999), that is not enough for purposes of RCW 9.41.040(3). There is no individualized finding by the Montana Department of Corrections that Radan is rehabilitated. Indeed, the Montana statute authorizing early release does not require it. A determination that early release is in the best interests of the probationer and the society and a requirement that the felon presents no “unreasonable risk of danger” to his victim is not equivalent to Washington’s requirement of a finding of rehabilitation. Radan simply does not meet the mandate of RCW 9.41.040.
Ironically, if Radan had committed his crimes in Washington, his situation would be entirely different from what the majority now determines to be the law for Montana citizens with criminal histories residing in Washington.
In Washington, any felony conviction automatically results in the loss of the right to bear arms, whether or not the *338judgment so states. RCW 9.41.040(1). The loss of that right continues even after the sentence is served. A felon may possess a firearm “if the conviction has been the subject of a pardon, annulment, certificate of rehabilitation, or other equivalent procedure based on a finding of the rehabilitation of the person convicted.” RCW 9.41.040(3) (emphasis added). The Montana procedure under which Radan was discharged from supervision is similar to that applied to Washington defendants convicted under the old indeterminate sentence system. When they completed parole, they were entitled to a certificate of final discharge under RCW 9.96.050. That certificate also served as a restoration of civil rights. But since no finding of rehabilitation was required for the Board to issue that certificate, “[t]his restoration of civil rights shall not restore the right to receive, possess, own, or transport firearms.” RCW 9.96.050; see also 1993 Op. Att’y Gen. No. 10; 1988 Op. Att’y Gen. No. 10; 1969 Op. Att’y Gen. No. 5 (all reaching the same conclusion prior to the clarifying amendment to RCW 9.96.050).
Had Radan’s theft conviction been entered in Washington, he would immediately have lost his right to bear arms, and the automatic restoration of civil rights upon completion of probation or parole would not permit him to possess firearms. He could petition the court to have his right to possess firearms restored, RCW 9.41.040(4). But until that relief were granted, possession would be unlawful under RCW 9.41.040(1).
The majority distorts the plain language of RCW 9.41.040 to restore the ability of a Montana felon to possess firearms in Washington. The Court of Appeals decision in this case was entirely correct. I would reverse the trial court’s order granting Radan’s motion to dismiss.
Ireland and Bridge, JJ., and Guy, J. Pro Tern., concur with Talmadge, J. Pro Tern.

 Justice Philip Talmadge is serving as a justice pro tempore of the Supreme Court pursuant to Const. art. IV, § 2(a).


 The Court of Appeals below correctly noted the statutory language requiring a “finding of innocence” or a “finding of... rehabilitation,” RCW 9.41.040(3), when it stated: “Indeed, the statutory exemption applies only when it is established that the procedure included a fact-finding inquiry resulting in a finding of the *337rehabilitation or innocence of the felon in question.” State v. Radan, 98 Wn. App. 652, 658, 990 P.2d 962 (1999). The use of the term “finding” implies an individualized assessment.


 Initiative 159 (Hard Time for Armed Crime) states: “Current law does not sufficiently stigmatize the carrying and use of deadly weapons by criminals, and far too often there are no deadly weapon enhancements provided for many felonies, including murder, arson, manslaughter, and child molestation and many other sex offenses including child luring.” Codified in Laws or 1995, ch. 129, § 1(c). Declining to easily restore the right to possess firearms to convicted felons is such a stigmatization.